UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6342


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

v.

WILLIAM   RUSSELL   ABBOTT,   a/k/a  Rusty   Abbott,      a/k/a
panthers_one@yahoo.com, a/k/a bigruss912@hotmail.com

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:07-cr-00214-JEB-1; 2:12-cv-00026-RGD)


Submitted:   July 19, 2012                   Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William R. Abbott, Appellant Pro Se. Melissa Elaine O’Boyle,
Assistant  United States   Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Russell Abbott seeks to appeal the district

court’s    order    dismissing     his      28    U.S.C.A.     §   2255    (West    Supp.

2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate        of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,      537     U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Abbott has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense    with        oral   argument      because      the      facts    and    legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3